December 4, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
  THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER AND THE
              UNIVERSITY OF TEXAS SYSTEM, Appellants

NO. 14-11-01037-CV                         V.

   PRESTON BAKER & JENNIFER BAKER, INDIVIDUALLY AND AS NEXT
  FRIENDS OF PRESTON BAKER, JR., JESSICA BAKER, CAYLA BAKER AND
                       CALEB BAKER, Appellees
                  ________________________________

        This cause, an appeal from the order in favor of appellees, Preston Baker &
Jennifer Baker, Individually and as Next Friends of Preston Baker, Jr., Jessica Baker,
Cayla Baker and Caleb Baker, signed November 16, 2012, was heard on the transcript of
the record. We have inspected the record and find no error in the order. We order the
trial court’s order AFFIRMED.

       We order appellant, The University of Texas M.D. Anderson Cancer Center, to
pay all costs incurred in this appeal.

      We further order this decision certified below for observance.